Bloodworth, J.
1. “ No question as to the sufficiency of the approval of grounds of a motion for new trial, or of the approval of the brief of evidence, or of the filing thereof, can be entertained by the Court of Appeals, where the judge has finally passed upon the merits of the motion for new trial, unless the question was first raised and insisted on’before the trial judge. Acts 1911, p. 149; Collins v. State, 12 Ga. App. 635 (77 S. E. 1079). See also Nobles v. State, 14 Ga. App. 480 (81 S. E. 370.)” Chicago & Northwestern Ry. v. Elliott, 16 Ga. App. 388 (85 S. E. 615); Mooty v. Butler, 25 Ga. App. 121 (1) (102 S. E. 842). Under these rulings, and because of the express provision of the law, the bill of exceptions will not be dismissed.
2. (a) “A special ground of a motion for a new trial must be complete within itself, and this court will not consider a ground which complains of the admitting of specified evidence the materiality of which cannot be determined without an examination of the brief of evidence or of some other part of the record.” Mayor & Council of Gainesville v. White, 27 Ga. App. 16 (107 S. E. 571); Veal v. State, 27 Ga. App. 300 (3) (108 S. E. 243); Cœsar v. State, 22 Ga. App. 796 (1) (97 S. E. 255).
(5) “ Refusal to permit a witness to testify as to a certain matter is not cause for a new trial where it is not shown what he would have testified or was expected to testify as to the matter if he had been allowed to do so, nor unless it appears that the party complaining of such refusal offered the testimony or asked that it be admitted, nor unless the court was informed of what it was proposed to prove by the witness. It should appear that such testimony was material and would have benefited the complaining party.” Terry Shipbuilding Corp. v. Gregory, 26 Ga. App. 450 (3), 454 (3) (106 S. E. 803); Smith v. State, 119 Ga. *214113 (1) (46 S. E. 797). Under the rulings in the foregoing cases the special grounds of the motion for a new trial are too indefinite and incomplete to raise any question for determination by this court.
Decided November 14, 1922.
G. W. Buchanan, for plaintiff in error.
A. M. Brand, solicitor-general, contra.
3. There is some evidence to support the finding of the jury; the verdict has been approved by the judge who tried the case, and the judgment is

Affirmed.


Broyles, O. J., amd Luke, J., concwr.